A few weeks ago, 200
innocent children were killed by terrorists in Beslan.
Today alone, 1,700 children will be born marked by
death from HIV/AIDS from their first breath. Also
today, hundreds of children will die from starvation,
bullets or mines in numerous parts of the world.
Has this world become a better place than it was
a generation ago? Yes, I still believe it has. Democracy
is more widespread than ever before. The cold war has
come to an end. Fewer people are suffering from
famine.
Better - but still, this world is not a good place.
As long as children die of famine, as long as war and
violence end lives that have barely started, the world is
not good. As long as children die from curable diseases
such as malaria and tuberculosis, we - the political
leaders of our countries - have not done enough.
We need a stronger commitment, a stronger link
between words and deeds. We must pull together, more
determined than ever. Each individual carries a
responsibility to take action for the sake of the
collective. We need a stronger United Nations.
I want to see progress. Sweden is a staunch
supporter of United Nations reform efforts. While
advocating reforms, we believe that the core principles
of the United Nations Charter remain as valid as ever.
Threats to international peace and security must be met
collectively. The use of force is permitted only as a last
resort and when authorized by the Security Council,
unless it is an act of self-defence.
We need to make the United Nations more
relevant. We need a United Nations that can act early
and quickly, in an integrated, sustainable and
legitimate manner. Last year, the Secretary-General
called upon us all to take decisive action in order to
safeguard multilateralism. He will need our strong
support to follow up on the report of the High-Level
Panel on Threats, Challenges and Change.
For the Security Council to remain legitimate,
representative and relevant, its composition must better
reflect the world of today. Since the adoption of the
United Nations Charter, a small number of countries
have emerged as key political and economic Powers.
Those countries should be given a role which is
commensurate with their importance. We also need a
Security Council that ensures the legitimate interests of
small and medium-sized countries. An expansion of the
Security Council should not undermine its efficiency.
A way to safeguard this would be to limit the use of the
veto power. I hope that the High-Level Panel will
present a bold proposal that will end the present
stalemate. A joint seat for the European Union should
not be ruled out as an option for the future.
Managing transition from conflict to peace has
become a primary responsibility of the United Nations.
A standing committee of the Security Council to advise
it on post-conflict transition issues would facilitate that
task. The Economic and Social Council must be more
effective in bridging the gap between peacekeeping,
peace-building and development.
Still, weapons of mass destruction constitute one
of the main threats to international peace and security.
The threat of terrorism in connection with the
proliferation of such weapons is real.
The need for strong policies in disarmament and
non-proliferation is acute. The nuclear-weapon States
must show real progress towards disarmament. Efforts
to combat proliferation must be strengthened.
Compliance with existing treaties leaves much to be
desired, and must improve.
A wave of terrorist acts has shaken the world in
the past few years. The months when we have not had
to mourn victims of terrorism are easily counted. We
are all repelled by the barbaric acts of terrorism around
the world, from Beslan to Jakarta. Nothing can be
crueller than the violent, senseless and tragic loss of
innocent lives. All States must work together to
preserve a democratic, secure and open society. That is
how we will defeat terrorism.
But we must also admit that we will never be
successful if we fail to defeat the causes of terrorism.
For me, it is clear: fanaticism and fundamentalism
42

exploit people's sense of injustice and lack of hope.
Poverty, oppression, insecurity, intolerance, absence of
democratic structures and lack of political freedom ó
they are all part of the breeding ground.
The fight against terrorism must be carried out
with determination. There are no short cuts: human
rights must be respected; international law must be
followed. Our global human rights instruments aim at
protecting the individual. But just as human beings are
equal, so are States, big and small. International law is
the ultimate guarantee that all States, no matter their
size or power, are treated equally. For the sake of all
nations, we need a strong multilateral system.
The conflict between Israelis and Palestinians
continues to take innocent lives, causing unending
human tragedy. Commitment from the parties to a
peaceful solution and an end to occupation is crucial.
On the Israeli side, excessive violence, extrajudicial
killings, settlement activity and destruction of property
must end. Israel's right and obligation to protect its
people must be exercised within the context of
international law. On the Palestinian side, areas of
particular concern remain corruption, and security and
political reform. The indiscriminate and horrendous
terrorist attacks must stop, and the Palestinian
Authority must do more to achieve that.
To realize the vision of two States - a viable and
democratic Palestine living in peace and security side
by side with an Israel within secure and recognized
borders, on the basis of Security Council resolutions
242 (1967) and 338 (1973) - the parties need to meet
their obligations. The road map of the Quartet is the
tool to achieve this, but both sides must demonstrate a
will to use it.
In Iraq, a united international community should
give the Iraqi people all necessary support for the
building of an independent and democratic Iraq. To
that end, the role of the United Nations is vital. What
Iraq and the whole region need is not a new war, but a
new peace.
In Afghanistan, the security situation remains
worrying. The attacks against national and
international assistance workers are unacceptable. The
international community should stand by Afghanistan
in building a stable, secure and democratic society.
The size and scope of United Nations
peacekeeping operations have expanded dramatically. I
welcome the trend towards peacekeeping operations
with broad and comprehensive tasks, including the
protection of vulnerable civilian populations.
Children continue to be victims of war and
conflict. Nothing can be more important than the life
and health of children. The late Swedish Prime
Minister Olof Palme used to say that it is not
meaningful to talk about 'my children and your
children'; it is all about our children - the only
tangible connection to the future that we have. Their
protection should be paramount to all of us.
Four years ago, Security Council resolution
1325 (2000) on women, peace and security was
adopted. It was a groundbreaking achievement. But
now we need to do more to translate its common
objectives into concrete improvements for women
around the world.
An increasing number of United Nations and
other peacekeeping missions are set up in Africa.
While hardship is the plight of countless men, women
and children on the continent, Africa today brings hope
of a more vigorous leadership to confront its
challenges. President Thabo Mbeki showed the way
with his bold New Partnership for Africaís
Development (NEPAD) initiative. From that followed
the creation of the African Union, which is now
establishing itself as a decisive body for addressing
violent conflicts.
International law should guide us in all our
collective efforts to attain freedom from weapons of
mass destruction and terrorism, sustainable
development and respect for human rights. Our finest
achievement in international law in recent years is the
creation of the International Criminal Court. I call on
the Security Council to consider the possibility of
referring matters to the Court. Sovereignty entails
responsibility. The prevention of atrocities requires
international action if Governments fail to assume their
responsibility.
At the Stockholm International Forum on the
prevention of genocide last January, we pledged to
shoulder our responsibility to protect potential victims
of genocide, mass murder and ethnic cleansing. We
pledged to ensure that the perpetrators of genocidal
acts are brought to justice. And we pledged to
cooperate in the United Nations on these efforts.
Discussions on the definition of genocide should never
stop us from taking action when it is called for.
43

The recent Security Council resolution, resolution
1564 (2004), on the terrible tragedy in Darfur is a
necessary step in this direction. I particularly welcome
the request to establish an international commission of
inquiry. My Government stands ready to give the
Secretary-General our full support in that task.
I also welcome the appointment by the Secretary-
General of Professor Juan Mendez as his Special
Adviser on the Prevention of Genocide. That will serve
to make clear the link between massive and systematic
violations of human rights and threats to international
peace and security.
Another issue of serious concern is the use of the
death penalty. For me, as a democrat and humanist, it
can never be accepted. I want us to make every effort
to seek the abolishment of the death penalty.
The Millennium Declaration and the Millennium
Development Goals are at the core of the worldís
efforts to put an end to hunger and poverty. The
collective political will to give priority to sustainable
global development, over short-term national interests,
will be the decisive factor in turning promise into
reality.
Rich countries must fulfil their commitments. I
am proud to tell you that Sweden will reach its national
goal of 1 per cent of gross national income for official
development assistance in 2006. But development
assistance alone will not yield the needed results. Both
the developed and the developing world must move
forward on a number of other issues. And Sweden will
do its part.
We have translated the international agenda into
national policy, giving the entire range of government
activities one single objective: to contribute to
equitable and sustainable global development. We will
act in a coherent way with that single objective in
every field, whether trade, environment or agricultural
policy. But this is not enough. Other decisive areas are
good governance and transparency, democracy and
human rights, women and workersí rights. Let us end
the blame game. Let us focus on getting the job done.
Next year, we will gather in this Hall for a
summit meeting to review progress on the
implementation of the Millennium Declaration. By
then, we will also have reflected on the findings of the
High-Level Panel and the recommendations of the
Secretary-General.
It will be a decisive moment for the United
Nations. It will be a chance for us, the Members of the
United Nations, to show that we believe in collective
action and that we will shoulder our responsibility for
making our international institutions stronger and more
effective.
Let us not fail the United Nations at this most
critical juncture. Let us not shirk our responsibilities in
the face of complex new realities. Let us choose a
secure and prosperous future for all.